Citation Nr: 1445607	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION


The Veteran had active service from January 1951 to January 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's Virtual VA file shows that he filed an informal claim for "pension with aid and attendance" in August 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes and a diagnosis of tinnitus; and the evidentiary record makes it equally likely that the hearing loss and tinnitus are a result of the in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he has bilateral hearing loss and tinnitus as a result of his active duty service.  Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  



1.  Current Diagnosis

In this case, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Specifically, a private audiological evaluation conducted in October 2010 shows auditory thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
60
75
95
LEFT
35
45
70
85
100

Because there are auditory thresholds greater than 40 decibels, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  

This same private audiological evaluation also reflects a diagnosis of tinnitus.  

In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Walker, 708 F.3d at 1337.

2.  In-Service Incurrence of Injury 

Next, the evidence of record makes it is as likely as not that the Veteran suffered acoustic trauma during service.  

Specifically, the Veteran credibly and competently asserts that he was exposed to loud noise during service.  Specifically, he wrote in his August 2013 substantive appeal that his hearing was damaged during training while going through an infiltration course and an explosive went off right next to him.  He was further exposed to loud noise while first being trained on 90 mm artillery before being reassigned to be part of the engineers.  

The Veteran's DD Form 214 does not reflect artillery training.  But, consistent with his written statement, it shows that his military occupational specialty was 3050 carpenter, and that he was assigned to an engineering battalion.  

The available service treatment records (STRs) do not tend to indicate whether a hearing loss disability or tinnitus were present.  In fact, the STRs of record consist solely of the January 1953 separation examination.  It reflects a whispered voice test of 15/15 in both ears.  A March 2011 VA examiner indicated that this test represents "a lack of information regarding his hearing at . . . separation."  As such, the Board will not consider it unfavorable evidence.  Otherwise, the Veteran's STRs are missing and unobtainable due to being lost in a fire while in VA custody.  This is ultimately immaterial, however, in light of the Veteran's competent and credible statements regarding his in-service noise exposure, which constitutes an in-service injury.  

Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Walker, 708 F.3d at 1337.

3.  Nexus

Finally, the record contains evidence making it at least equally likely that the current hearing loss disability and tinnitus are a result of the noise exposure during service.  

Specifically, the private audiologist in October 2010 (referenced immediately above) found that the Veteran's "hearing loss and ringing tinnitus bilaterally could have been initiated in military service and later possibly aggravated by work noise."  The Board finds that this opinion, although rather equivocal, tends to increase the likelihood that there is a relationship between the noise exposure during service and the current hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Veteran's own statements further increase this likelihood.  In addition to his substantive appeal, he wrote in his June 2011 notice of disagreement (NOD) that "I believe that this noise [during service] is what caused my hearing loss."  He made similar statements to the private audiologist in October 2010.  It is commonly known and reasonably within the competence of a lay person to understand that exposure to loud noise, such as he experienced during service, can result in hearing loss and tinnitus.  As such, his own competent and credible statements tend to further increase the likelihood of a positive nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The only evidence tending to conflict with this favorable evidence is the opinion of a VA examiner who, in March 2011, concluded that "[t]here is not enough evidence to support a claim."  She reasoned that "it is impossible to ascertain when the [V]eteran's hearing loss began" in light of the missing STRs and the Veteran's history of post-service noise exposure.  The examiner gave a similar opinion and explanation regarding tinnitus.  

Standing alone, this VA examiner's opinion might tend to make it less likely that there is a positive nexus in this case.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  However, the Board cannot find that this VA examiner's opinion is so compelling that it outweighs the favorable evidence of record.  Notably, the VA examiner is not actually giving an opinion stating that a nexus is unlikely to exist in this case.  Rather, the VA examiner's opinion is essentially that there are multiple potential etiologies of the Veteran's hearing loss and tinnitus, but she cannot identify with any degree of medical certainty which is the most likely cause.  Also undermining the weight of this opinion, the VA examiner's opinion is based on a problematic factual foundation.  Specifically, she reasoned from the premise that there is a lack of evidence regarding the Veteran's in-service noise exposure when, in fact, the Veteran himself provided this information to her.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  Accordingly, the VA examiner's opinion has limited evidentiary value.  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the favorable evidence on the nexus element.  Therefore, the benefit of the doubt applies, and the Board must find that the evidence is in equipoise on this element.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of each claim. Therefore, service connection is warranted for the bilateral hearing loss disability and tinnitus, and the claims must be granted.  

Because the benefits being sought on appeal are granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2013).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


